66 So. 3d 387 (2011)
Dianne MORRISON and Michael Herbert, Appellants,
v.
US BANK, N.A., As Trustee for CSAB, etc., Appellee.
No. 5D10-556.
District Court of Appeal of Florida, Fifth District.
July 29, 2011.
Michael E. Rodriguez of Foreclosure Defense Law Firm, PL, Tampa, for Appellants.
Andrew D. Manko of Carlton Fields, P.A., Tallahassee, Michael K. Winston and Dean A. Morande of Carlton Fields, P.A., West Palm Beach, for Appellee.
PER CURIAM.
Appellants challenge the final summary judgment in foreclosure entered in favor of Appellee. Appellants' sole argument on appeal is that a disputed issue of material fact exists as to whether Appellee provided notice of default, as required by the language in the mortgage. Appellants denied that the notice had been provided, specifically quoting the language of the mortgage that pertained to the notice. Although Appellee attached a copy of the notice to its motion, the notice was not authenticated by affidavit or otherwise. The trial court overruled Appellants' objection to the unauthenticated document. Appellee concedes that this was error, but nevertheless, contends that Appellants failed to raise the lack of notice in their pleading *388 with the requisite specificity. We disagree and accordingly reverse and remand this cause for further proceedings.
REVERSED AND REMANDED.
SAWAYA, TORPY and EVANDER, JJ., concur.